Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 5, 7, 8, 10, 11 and 12 are objected to because of the following informalities:  
Claim 1, line 10, it is suggested that the phrase “in a unitary seat of the one piece radially outer stationary ring” be amended to read - - in a seat provided within the radially outer stationary ring- -.  The use of “unitary” is redundant as the ring is now first set forth as being a one piece element and after setting forth that its one piece repeating the phrase over is not necessary.
Claim 1, lines 12 and 13, it is suggested that “one-piece” and “unitary” be removed.
Claim 4, lines 14, 17 and 18 include the same recitations as claim 1 and should be amended in a similar manner.
Claim 4, lines 22-23, it is recommended that this last clause be removed from the claim as it is only defining known functions of a piezoelectric element and is not structurally limiting.
Claims 5 and 8, line 2, should be amended to read - -the radially outer stationary ring defines a through hole extending from the seat- - to avoid confusion from giving the ring two different names.
Claims 7 and 10, line 2, “unitary” should be removed.

Claim 12, “unitary” should also be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by French, USP 6,535,135.
Regarding claim 11, French discloses a radially outer ring defining two radial raceways (see figures 5-6) comprising: a unitary member (24 is unitary in the embodiment of figures 5-6) defining: a unitary seat (88) situated between the two radial raceways (46); and a through hole (passage for 90) extending from the unitary seat through the radial length of the unitary member (first extends radially to the outer surface).
Regarding claim 12, French discloses a piezoelectric element disposed in the unitary seat (64 can be a piezo element, see column 5, lines 43-45).
.
Allowable Subject Matter
Claims 1-10 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot as the amendment has resulted in the claims being indicated as allowable. With regards to new claims 11-13, the arguments presented in the reply are moot as the new scope of claim 11 has necessitated a different grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656